Opinion issued May 2, 2002








In The
Court of Appeals
For The
First District of Texas
_______________

NO. 01-01-00159-CV
____________

SUSAN BAKER,  Appellant

V.

KENNETH BAKER,  Appellee



On Appeal from the 311th District Court
Harris County, Texas
Trial Court Cause No. 8860157 



O P I N I O N
	The parties have filed a joint motion to dismiss the appeal.  The motion is in
writing, signed by counsel for both parties.  The Court has not yet issued an opinion. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a).
	All pending motions in this appeal are overruled as moot.
	The clerk of this Court is directed to issue mandate within 10 days of the date
of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Smith. (1)

Do not publish.  Tex. R. App. P. 47.


1.    	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals,
First District of Texas at Houston, participating by assignment.